Citation Nr: 1740470	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left eye disability.  

2.  Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2003 for further development.  Notices of disagreement were received in July 2010 and November 2010; a statement of the case was issued in September 2013 and October 2013; and a substantive appeal was received in November 2013.   

The Veteran also filed a notice a disagreement with regard to the denial of service connection for lower extremity disabilities, right and left foot disabilities, and depression.  The RO issued an October 2013 rating decision in which it granted service connection for a lumbar strain; a left knee strain (formerly claimed as knee condition and leg pain); right ankle degenerative joint disease (interpreted as part of the claims for right leg pain); bilateral plantar fasciitis with calcaneal spurs; and bilateral shin splints (claimed as bilateral lower extremity condition and bilateral pain in legs).  The RO issued a July 2015 rating decision in which it granted service connection for posttraumatic stress disorder/major depressive disorder and panic disorder; right lower extremity radiculopathy; left hip tenosynovitis/bursitis impairment of thigh; right trochanteric pain syndrome/tenosynovitis limited extension; left lower extremity radiculopathy; left hip bursitis/tenosynovitis limitation of extension; left hip tenosynovitis/bursitis limitation of flexion; right trochanteric pain syndrome/tenosynovitis limited flexion; and right trochanteric pain syndrome/tenosynovitis impairment of thigh.  This constitutes a complete grant of these claims.  Consequently, they are not before the Board.  

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability is productive of level I hearing acuity in the right ear and level I hearing acuity in the left ear.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in January 2009, February 2013, and May 2015, which are fully adequate.  The examiners were aware of the Veteran's medical history and they addressed all relevant issues.  The duties to notify and to assist have been met.  



Increased Ratings - law and analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent private examination in May 2008 (VBMS, 11/24/10, p. 9).  Puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
20
XX
35
--
LEFT
15
10
25
55
26.25

It appears that no score was recorded at 3000 Hertz for the right ear.  There were no speech recognition scores recorded.  

The Veteran underwent a VA examination in January 2009.  Puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
15
35
45
27.5
LEFT
20
25
35
60
35

The pure tone average was 27.5 decibels in the right ear and 35 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent private examination in November 2010 (VBMS, 12/7/10, p. 9).  Puretone thresholds for the ears were as follows:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
15
XX
40
--
LEFT
15
15
35
55
30

It appears that no score was recorded at 3000 Hertz for the right ear.  There were no speech recognition scores

The Veteran underwent a VA examination in February 2013.  The examiner reviewed the claims file in conjunction with the examination.  Puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
30
45
55
41.25
LEFT
35
40
45
65
46.25

The pure tone average was 41.25 decibels in the right ear and 46.25 decibels in the left ear.  Speech recognition scores were 96 percent bilaterally.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in May 2015.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
20
40
50
30
LEFT
20
25
40
65
37.5

The pure tone average was 30 decibels in the right ear and 37.5 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

Analysis

The Veteran has been assigned a 0 percent rating.  This rating was based on the results of the January 2009, February 2013, and May 2015 VA examinations.  All three examinations showed puretone averages and speech recognition scores which translated to level I hearing in the right ear and level I hearing in the left ear.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a compensable rating is not warranted.  

The Veteran underwent two private examinations.  However, the examination reports failed to include speech recognition scores.  Consequently, the findings cannot be applied to Table VII.  The Board notes that Table VIa (in which the level of disability is determined based solely on pure tone thresholds) is for use only as specified in 38 C.F.R. §§ 4.85 and 4.86, which states that Table VIa is to be used when the examiner certifies that the use of speech discrimination scores is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  In any case, the Board notes that the use of Table VIa would also result in a noncompensable rating even for the private test results.    

The Board acknowledges the Veteran's statements, as well as other lay statements regarding the impact of her hearing loss on her daily activities, problems with understanding conversational speech, difficulty understanding on the telephone and hearing clearly at a distance or in the presence of background noise.  The Board also acknowledges VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (finding that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria); 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

The service treatment records reflect that in September 1986, the Veteran reported something in her left eye.  There was no foreign body found; but she was assessed with corneal abrasions.  The service treatment records also reflect that upon entry into service (February 1983), she had 20/20 vision in each eye.  Likewise, upon separation, she had 20/20 vision in each eye (VBMS, 8/19/04, pgs. 42-48, 4). 

The Veteran contends that since her in-service injury, her vision has worsened.  Specifically, she notes that the vision loss in her left eye is worse than in her right eye (VBMS, 10/15/09, 11/27/09).  

A June 2010 Eye examination report from Clarus Eye Centre reflects that the Veteran still had 20/20 vision in each eye (VBMS, 11/7/14).  However, the Veteran has not undergone a VA examination to determine her current visual acuity.  The Board finds that, in light of the Veteran's contentions, that a VA examination is warranted to determine if she has an eye disability, to include a disability manifested by loss of visual acuity.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA eye examination for the purpose of determining the nature and etiology of the Veteran's left eye disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability, to include a disability manifested by loss of visual acuity, began during or is causally related to service, to include as due to a September 1986 injury.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


